Name: 2003/638/EC: Commission Decision of 5 September 2003 setting the definitive financial allocations to the Member States for the 2002/2003 marketing year, in respect of a number of hectares, for the purposes of restructuring and converting vineyards under Council Regulation (EC) No 1493/1999 (notified under document number C(2003) 3147)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  cultivation of agricultural land;  agricultural structures and production;  agricultural policy
 Date Published: 2003-09-06

 Avis juridique important|32003D06382003/638/EC: Commission Decision of 5 September 2003 setting the definitive financial allocations to the Member States for the 2002/2003 marketing year, in respect of a number of hectares, for the purposes of restructuring and converting vineyards under Council Regulation (EC) No 1493/1999 (notified under document number C(2003) 3147) Official Journal L 224 , 06/09/2003 P. 0032 - 0033Commission Decisionof 5 September 2003setting the definitive financial allocations to the Member States for the 2002/2003 marketing year, in respect of a number of hectares, for the purposes of restructuring and converting vineyards under Council Regulation (EC) No 1493/1999(notified under document number C(2003) 3147)(2003/638/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 14 thereof,Whereas:(1) The rules for the restructuring and conversion of vineyards are laid down in Council Regulation (EC) No 1493/1999 and Commission Regulation (EC) No 1227/2000 laying down detailed rules for the application of Regulation (EC) No 1493/1999 on the common organisation of the market in wine(3), as last amended by Regulation (EC) No 1203/2003(4), in particular on production potential.(2) The detailed rules on financial planning and participation in financing the restructuring and conversion scheme laid down in Regulation (EC) No 1227/2000 stipulate that the references to a given financial year refer to the payments actually made by the Member States between 16 October and the following 15 October.(3) In accordance with Article 14(1) of Regulation (EC) No 1493/1999, the Commission makes initial allocations to Member States each year on the basis of objective criteria, taking account of particular situations and needs and the efforts to be undertaken in the light of the scheme's objective.(4) The Commission fixed the indicative financial allocations for the 2002/2003 marketing year in Commission Decision 2002/666/EC(5).(5) In accordance with Article 14(2) of Regulation (EC) No 1493/1999, initial allocations must be adapted on the basis of actual expenditure and revised expenditure forecasts notified by the Member States, taking into account the objective of the scheme and subject to the funds available.(6) Under Article 17(1) and (3) of Regulation (EC) No 1227/2000, Member States' expenditure incurred and validated is restricted to the allocations laid down in Decision 2002/666/EC. For this financial year that restriction applies to Spain, France, Italy, Austria and Portugal.(7) Under Article 16(1)(c) of Regulation (EC) No 1227/2000, Member States may submit a request for subsequent financing in the current financial year. Under Article 17(3) of that Regulation, such a request is to be accepted for Member States that have expended their initial allocation on a pro rata basis using the appropriations available after deducting, for all Member States, the sum of the amounts notified in accordance with Article 16(1)(a) and (b) of that Regulation and corrected where applicable in accordance with Article 17(1) and (3), from the total amount allocated to the Member States. For this financial year that provision applies to Spain, France, Italy, Austria and Portugal.(8) Article 17(1) and (2) applies to Luxembourg for this financial year.(9) Article 17(4) does not apply to any Member State for this financial year.(10) The Commission has received additional information from Spain as regards the number of hectares allocated to it by Decision 2002/666/EC. As a result of that information, the area allocated to that Member State should be corrected,HAS ADOPTED THIS DECISION:Article 1The definitive financial allocations to the Member States for the 2002/2003 marketing year, in respect of a number of hectares, for the restructuring and conversion of vineyards under Regulation (EC) No 1493/1999, for the 2003 financial year, are set out in the Annex hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 5 September 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 143, 16.6.2000, p. 1.(4) OJ L 168, 5.7.2003, p. 9.(5) OJ L 227, 23.8.2002, p. 49.ANNEXDefinitive financial allocations to the Member States for the 2002/2003 marketing year, in respect of a number of hectares, for the restructuring and conversion of vineyards under Council Regulation (EC) No 1493/1999, for the 2003 financial year>TABLE>